DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an original application filed on 01/06/2020. Claims 1 and 11 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 8/21/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2018/0278391 A1) in view of YOU et al. (US 2018/0212732 A1).

Regarding claims 1 and 11, a data transmission method, comprising: receiving, by a receiving device, first data on a first time-frequency resource, [generating first DMRS configuration information associated with a first PDSCH for the UE, (Zhang et al., Paragraph 18)], and receiving second data on a second time-frequency resource, [generating second DMRS configuration information associated with a second PDSCH for another UE, (Zhang et al., Paragraph 18)], 
[the second PDSCH overlapping with the first PDSCH, (Zhang et al., Paragraph 18)], 
Zhang et al. fails to explicitly teach using, by the receiving device, a first demodulation reference signal (DMRS) mapped to a target frequency domain resource of the first time-frequency resource to demodulate the second data mapped to a target frequency domain resource of the second time-frequency resource, 
You et al. teaches that the UE may perform channel estimation using a common RS, and use the result of the channel estimation for both of sPDCCH reception and sPDSCH reception, (You et al., Paragraph 187), 
You et al. further teaches an sPDCCH and an sPDSCH directed to a specific UE may always be transmitted in the same PRB region. In this case, an RS used for demodulation of the sPDCCH and the sPDSCH may be transmitted in the PRB region carrying the sPDCCH and the sPDSCH, (You et al., Paragraphs 198 & 212), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that using, by the receiving device, a first demodulation reference signal (DMRS) mapped to a target frequency domain resource of the first time-frequency resource to demodulate the second data mapped to a target frequency domain resource of the second time-frequency resource, (You et al., Paragraph 187), in order to minimize RS overhead for reception of an sPDCCH and an sPDSCH and reduce a latency incurred by channel estimation, (You et al., Paragraph 187). 

Regarding claims 2 and 12, the method wherein the receiving device is a terminal device, and wherein the method further comprises: receiving, by the receiving device, first indication information sent by a network device, wherein the first indication information is used to indicate that the receiving device uses the first DMRS to demodulate the second data, mapped, to the target frequency domain resource of the second time-frequency resource, [the first DMRS configuration information and the second DMRS configuration information are sent in DCI, (Zhang et al., Paragraph 19)].

Regarding claims 3 and 13, The method wherein the using, by the receiving device, a first DMRS to demodulate the second data mapped to a target frequency domain resource of the second time-frequency resource comprises: when a spacing and a preset spacing satisfy a mapping relationship, and when the first time-frequency resource and the second time-frequency resource have an overlapped target frequency domain resource in frequency domain, using, by the receiving device, the first DMRS to demodulate the second data mapped to the target frequency domain resource of the second time-frequency resource, wherein the spacing is a spacing between the first time-frequency resource and the second time-frequency resource, [To share an RS for reception of an sPDCCH and an sPDSCH and thus use a channel estimation result achieved from the RS in reception of the sPDCCH and the sPDSCH at a UE, PRB regions carrying the sPDCCH and the sPDSCH are preferably overlapped with each other by as much as possible, (You et al., Paragraph 194)]. 

Regarding claims 6 and 16, the method wherein the using, by the receiving device, a first DMRS to demodulate the second data mapped to a target frequency domain resource of the second time-frequency resource comprises: when first antenna port information is the same as second antenna port information, and when the first time-frequency resource and the second time-frequency resource have an overlapped target frequency domain resource in frequency domain, using, by the receiving device, the first DMRS to demodulate the second data mapped to the target frequency domain resource of the second time-frequency resource, wherein: the first antenna port information is antenna port information used by a sending device to send the first data, and wherein the second antenna port information is antenna port information used by the sending device to send the second data, [Antenna port information about an antenna port for transmission of the downlink control channel and an antenna port for transmission of the downlink data channel is provided to the UE, (You et al., Paragraph 8)], and the first antenna port information comprises a quantity of first antenna ports used by the sending [The method may include receiving a UE-specific reference signal (UE-RS) for the at least one antenna port based on the antenna port information within a transmission time interval (TTI), (You et al., Paragraph 9)].

Regarding claims 7 and 17, the method wherein the receiving device is a terminal device, and wherein the method further comprises: receiving, by the receiving device, third indication information sent by a network device, wherein the third indication information is used to determine a first antenna port number corresponding to a second antenna port number, [an indicator regarding an antenna port group related to the first PDSCH in the first plurality of antenna port groups sent in the DCI, (Zhang et al., Paragraph 38)], 
and wherein the using, by the receiving device, a first DMRS to demodulate the second data mapped to a target frequency domain resource of the second time-frequency resource comprises: using, by the receiving device, the first DMRS transmitted by using the first antenna port number corresponding to the second antenna port number to demodulate the second data mapped to the target frequency domain resource of the second time-frequency resource, [an indicator regarding an antenna port group related to the first PDSCH in the first plurality of antenna port groups sent in the DCI, (Zhang et al., Paragraph 38)].

Regarding claims 8 and 18, the method wherein the third indication information comprises an identifier of the first antenna port number corresponding to the second antenna port number, [the first DMRS configuration information indicates an antenna port related to the first PDSCH; and the second DMRS configuration information indicates an antenna port related to the second PDSCH, (Zhang et al., Paragraph 42)].

Regarding claims 9 and 19, the method wherein the using, by the receiving device, a first DMRS to demodulate the second data mapped to a target frequency domain resource of the second time-frequency resource comprises:
determining, by the receiving device based on an identifier of a second antenna port number and a preset correspondence between the second antenna port number and a first antenna port number, the first antenna port number corresponding to the second antenna port number, [Figure 11, Ref # DMRS port 7/8 and DMRS port 9/10], 
and using, by the receiving device, the first DMRS transmitted by using the first antenna port number corresponding to the second antenna port number to demodulate the second data mapped to the target frequency domain resource of the second time-frequency resource, [sPDCCH and an sPDSCH directed to a specific UE may always be transmitted in the same PRB region. In this case, an RS used for demodulation of the sPDCCH and the sPDSCH may be transmitted in the PRB region carrying the sPDCCH and the sPDSCH, (You et al., Paragraphs 198 & 212)].

Regarding claims 10 and 20, the method wherein the receiving device is a terminal device, and wherein the method further comprises: receiving, by the receiving device, fourth indication information sent by a network device, wherein the fourth indication information is used to indicate a ratio of a transmit power of the first DMRS to a transmit power of the second data, [the UE may measure a signal received on a CRS RE and detect a PDSCH signal from an RE to which the PDSCH is mapped using the measured signal and using the ratio of reception energy per CRS RE to reception energy per PDSCH mapped RE, (You et al., Paragraph 119)]. 

Allowable Subject Matter
Claims 4, 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478